PER CURIAM.
Jonas, an architect, appeals from an order dismissing Count I of his three count complaint. Each of the three counts seeks the same damages for the same services against the same defendants based on separate legal theories, respectively the imposition of a construction lien (Count I), breach of contract (Count II), and unjust enrichment (Count III). Because Counts II and III remain pending below, it is obvious that the dismissal of Count I is not appealable at this time. Mendez v. West Flagler Family Assoc., 303 So.2d 1 (Fla.1974); Roper v. Wilcox, 596 So.2d 532 (Fla. 3d DCA 1992); Lavey v. Tattoli, 491 So.2d 1170 (Fla. 5th DCA 1986); One Thousand Oaks, Inc. v. Dade Sav. & Loan Ass’n, 417 So.2d 1135 (Fla. 5th DCA 1982).
Appeal dismissed.